Citation Nr: 0321610	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for status post excision of 
basal cell carcinoma of the left ear.

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
status post excision of basal cell carcinoma of the left ear. 

The veteran did not appeal the April 1999 rating decision, 
and therefore it was final.  Thereafter, he filed a request 
to reopen the claim.  In a November 2002 decision, the Board 
reopened the claim based upon a finding that new and material 
evidence had been submitted.  Upon reopening, the Board found 
that additional evidentiary development was warranted.  As 
will be discussed herein, that development has been 
undertaken by the Board, but, due to recent changes in law, 
we are unable to render a final decision at this time.

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claims, as set out in 
an internal development memorandum (of which the veteran was 
advised in February and April 2003), as follows: 

1.  Contact the veteran to ascertain whether 
he has any additional medical evidence, 
information, or further argument, to present 
in support of his appeal.  Inform him that it 
would be particularly helpful if he could 
submit or identify any clinical records dated 
at any time from his discharge from service 
in October 1994 until the present time, which 
would reflect that his basal cell carcinoma 
of the left ear had its onset in service or 
within the first post-service year, or could 
provide a medical opinion to that effect.  
Any additional evidence provided by the 
veteran should be associated with the file, 
and any indication from the veteran that he 
has no additional evidence, information, or 
argument to present should be documented for 
the record.  If the veteran provides 
additional information in the form of the 
names, addresses, and approximate dates of 
treatment by any health care providers, VA or 
non-VA, he should execute any necessary 
authorizations, and the named health care 
providers should be contacted and asked to 
provide copies of all clinical records 
documenting their treatment.
2.  The veteran should then be scheduled for 
a VA examination to evaluate his basal cell 
carcinoma of the left ear (status post 
excision).  The veteran should be notified of 
the date, time, and place of the examination 
in writing.  The claims folder must be made 
available to and be reviewed by the examiner 
prior to the examination.  All current 
symptoms and manifestations attributable to 
the basal cell carcinoma of the left ear 
should be identified, to include any 
indications of pain or disfigurement.  Based 
upon the service medical records, the post-
service medical history and examination 
findings, the examiner should state whether 
it is at least as likely as not (i.e., 
at least a 50-50 probability) that the 
veteran's basal cell carcinoma of the left 
ear had its onset during service, or within 
the first post-service year (the veteran 
served on active duty from September 1967 
until October 1994).  All opinions expressed 
should be supported by reference to pertinent 
evidence, including any previous opinions in 
the file as to etiology of the basal cell 
carcinoma of the left ear.

A review of the file reflects that records from Southwest 
Medical Associates, Las Vegas Skin and Cancer Clinics and 
from Dr. Ebert were obtained and associated with the claims 
folder.  An April 2003 VA examination report is also on file.  
This evidence has not yet been considered by the RO.  

On May 1, 2003, prior to the Board's determination as to 
whether all the requested evidence had been obtained and its 
consideration of the claim on appeal, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  The Court has indicated that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as recently amended, require the RO to inform a 
claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and require remand where 
the RO has failed to do so before transferring the case to 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must identify VCAA 
notice documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The veteran should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his 
claims.  Any additional evidence provided 
by the veteran should be associated with 
the claims file, and any indication from 
the veteran that he has no additional 
evidence, information, or argument to 
present should be documented for the 
record.  If the veteran provides 
additional information in the form of the 
names, addresses, and approximate dates 
of treatment by any private health care 
providers, he should also execute any 
necessary authorizations, and the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment.  (It appears that most, if not 
all, of the sources previously identified 
by the veteran have already been 
contacted and evidence from those sources 
has been received.)

3.  After the RO undertakes review of the 
pending claims, to include consideration 
any additional evidentiary development, 
the appellant and the appellant's 
representative should be provided with an 
SSOC which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2002 SSOC.  Specifically, the 
evidence added to the file since that 
time, including private medical records 
and an April 2003 examination report, 
must be considered.  An appropriate 
period of time should be allowed for 
response.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



